DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          J.P., THE MOTHER,
                                Appellant,

                                      v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM,
                       Appellee.

                               No. 4D20-2697

                               [April 15, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 502019DP000129.

   Antony P. Ryan, Regional Counsel, Office of Criminal Conflict and
Civil Regional Counsel, and Paul O’Neil, Assistant Regional Counsel,
Fourth District, West Palm Beach, for appellant.

  Andrew Feigenbaum of the Department of Children and Families,
West Palm Beach, for appellee Department of Children and Families.

  Thomasina F. Moore, Statewide Director of Appeals, Statewide
Guardian Ad Litem Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.